       Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 1 of 8


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 GENEVIEVE MOORE et al.                                                   CIVIL ACTION


 VERSUS                                                                   NO. 20-2815


 AMERICAN AUTOMOBILE ASSOCIATION                                          SECTION: “G” (1)
 OF NORTHERN CALIFORNIA, NEVADA AND
 UTAH et al.

                                    ORDER AND REASONS

       Plaintiffs Genevieve Moore, Da’vine Moore, individually and on behalf of Zion Marshall,

and Carlnell Marshall, on behalf of Zion Marshall, (collectively, “Plaintiffs”) bring this suit against

Defendants American Automobile Association of Northern California, Nevada, and Utah d/b/a/

CSAA Insurance Exchange (“CSAA”), Indian Harbor Insurance Company (“Indian Harbor”), and

Emma Patton (“Patton”) (collectively, “Defendants”) following an alleged vehicular collision in

September 2019. 1 Before the Court is Plaintiffs’ “Motion to Remand.” 2 Having considered the

motion, the memorandum in support and opposition, the record, and the applicable law, the Court

denies the motion.

                                           I. Background

       On August 26, 2020, Plaintiffs filed a petition in the Civil District Court for the Parish of

Orleans, State of Louisiana. 3 On October 14, 2020, CSAA and Patton removed the case to this

Court, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332. 4


       1
           Rec. Doc. 1-2.
       2
           Rec. Doc. 19.
       3
           Rec. Doc. 1-2.
       4
           Rec. Doc. 1.



                                                  1
       Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 2 of 8


       On March 30, 2021, Plaintiffs filed the instant motion to remand. 5 On April 13, 2021,

CSAA and Patton filed an opposition to the instant motion.6 Also on April 13, 2021, Indian Harbor

filed an opposition in which it adopted the arguments set forth in CSAA’s opposition to the instant

motion. 7 On April 22, 2021, Plaintiffs filed a reply memorandum in further support of the instant

motion to remand. 8

                                      II. Parties’ Arguments

A.     Plaintiffs Arguments in Support of the Motion

        Plaintiff argues that remand is appropriate because Defendants have failed to show that

complete diversity of citizenship exists among the parties. 9 Specifically, Plaintiffs claims that the

Notice of Removal filed by CSAA and Patton incorrectly identifies Patton as a citizen of California

because “discovery has revealed that Patton was domiciled in Louisiana at the time of the accident

and remains a Louisiana domiciliary at present date.” 10 Because Plaintiffs are citizens of

Louisiana, Plaintiffs claim that the presence of Patton as a defendant in this lawsuit destroys

complete diversity. 11

       In support of their argument that Patton is a Louisiana domiciliary, Plaintiffs point to

Patton’s deposition testimony which Plaintiffs contend “confirms that she has lived in Louisiana

since 2014; that she registered to vote in Louisiana in 2014; reregistered in 2018 and has voted in


       5
           Rec. Doc. 19.
       6
           Rec. Doc. 20.
       7
           Rec. Doc. 21.
       8
           Rec. Doc. 27.
       9
           Rec. Doc. 19-1 at 3.
       10
            Id. at 2.
       11
            Id.



                                                  2
       Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 3 of 8


multiple elections; that she has been employed in Louisiana on a regular basis since 2014 and pays

income taxes in Louisiana; that she has had a Louisiana driver’s license since 2018; and that she

currently lives in Louisiana for all but 6-8 weeks a year.” 12

B.      Defendants’ Arguments in Opposition to the Motion

        In opposition to the instant motion to remand, Defendants maintain that Patton is a

California domiciliary. 13 According to Defendants, Patton is a temporary resident of Louisiana and

does not intend to remain Louisiana following graduation from the Physician Assistant program

at the LSU Health Sciences Center. 14 In support of their argument that Patton is a California

domiciliary, Defendants point to Patton’s declaration filed in support of removal and Patton’s

deposition testimony that she does not intend to stay in Louisiana following graduation and intends

to seek employment on the “West Coast.” 15 Defendants also assert that Patton’s vehicle

registration was issued by California and her parents and other family members reside in

California. 16

C.      Plaintiffs’ Arguments in Further Support of the Motion

        In reply, Plaintiffs reassert that Patton has lived and worked in Louisiana since 2014, is

registered to vote in Louisiana, has voted in multiple Louisiana elections, and possesses a




        12
             Id. at 4.
        13
             Rec. Doc. 20 at 3.
        14
             Id.
        15
             Id.
        16
             Id. at 4.



                                                  3
        Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 4 of 8


Louisiana driver’s license. 17 Plaintiffs also point out that Patton graduated from college in 2018

and the alleged accident at issue in this litigation occurred in September 2019. 18

                                  III. Legal Standard on a Motion to Remand

        A defendant may remove a state civil court action to federal court if the federal court has

original jurisdiction over the action. 19 A federal court has subject matter jurisdiction over an action

pursuant to 28 U.S.C. § 1332 if the case “is between citizens of different states,” or complete

diversity exists, and the amount in controversy “exceeds the sum or value of $75,000.” 20 Complete

diversity between the parties is present when “all persons on one side of the controversy [are]

citizens of different states than all persons on the other side.” 21 The removing party bears the

burden of demonstrating that federal jurisdiction exists. 22 Subject matter jurisdiction is fixed at the

time of removal, and cannot be eliminated by events that occur after removal. 23

        In assessing whether removal was appropriate, the Court is guided by the principle,

grounded in notions of comity and the recognition that federal courts are courts of limited

jurisdiction, that “removal statute[s] should be strictly construed in favor of remand.” 24 Remand

is appropriate if the Court lacks subject matter jurisdiction, and “doubts regarding whether removal


        17
             Rec. Doc. 27 at 2.
        18
             Id.
        19
             28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).
        20
             28 U.S.C. § 1332(a)(1).
        21
             Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (internal quotation marks
omitted).
        22
             See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
          23
             Doddy v. Oxy USA, Inc., 101 F.3d 448, 456 (5th Cir. 1996) (“We have consistently held that if
jurisdiction exists at the time an action is commenced, such jurisdiction may not be divested by subsequent
events.”).
        24
             Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).



                                                          4
        Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 5 of 8


jurisdiction is proper should be resolved against federal jurisdiction.” 25 Moreover, 28 U.S.C.

§ 1447(c) states: “If at any time before final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.”

                                                   IV. Analysis

         There is no dispute that Plaintiffs are citizens of Louisiana, CSAA is a California citizen,

and Indian Harbor is a citizen of Delaware and Connecticut. The sole issue presented is whether

Patton is a citizen of California or a citizen of Louisiana. If Patton is a citizen of California,

complete diversity exists such that this Court has subject matter jurisdiction over this case pursuant

to 28 U.S.C. § 1332. 26 If Patton is a citizen of Louisiana, there is no complete diversity of

citizenship between the parties and remand is appropriate.

         Plaintiffs contend that Patton’s deposition testimony regarding her ties to Louisiana

supports a finding that Patton is a citizen of Louisiana. 27 In opposition, Defendants argue that

Patton is citizen of California and only a temporary resident of Louisiana because she came to

Louisiana to attend school and does not intend to remain in Louisiana following her graduation

from the Physician Assistant program at the LSU Health Sciences Center. 28




          Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
         25

1160, 1164 (5th Cir. 1988)).
         26
            The amount in controversy requirement for jurisdiction pursuant to 28 U.S.C. § 1332 is satisfied in this
case because Plaintiff sued uninsured/underinsured motorist carrier Indian Harbor claiming that the conditions for
Indian Harbor to provide coverage were met. Rec. Doc. 1-2 at 4. Plaintiff also sued CSAA, Patton’s insurer, and the
CSAA insurance policy provides a liability limit of $500,000. Rec. Doc. 7 at 3. Plaintiff is thus unable to recover from
Indian Harbor unless the damages exceed $500,000. Cf. Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908, 911 (5th
Cir. 2002); see also Earl v. Myers, No. CIV.A. 10-1885, 2010 WL 4875656, at *2 (E.D. La. Nov. 23, 2010) (Zainey,
J.).
         27
              See Rec. Doc. 19.
         28
              Rec. Doc. 20 at 2.



                                                           5
        Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 6 of 8


         In Coury v. Prot, the Fifth Circuit laid out the framework for determining citizenship of a

natural person in § 1332 diversity cases:

         The fourteenth amendment to the Constitution provides that: “All persons born or
         naturalized in the United States, and subject to the jurisdiction thereof, are citizens
         of the United States and of the State wherein they reside.” United States Const.
         amend. XIV, § 1. However, “reside” has been interpreted to mean more than to be
         temporarily living in the state; it means to be “domiciled” there. Thus, to be a citizen
         of a state within the meaning of the diversity provision, a natural person must be
         both (1) a citizen of the United States, and (2) a domiciliary of that state. 29

Therefore, for the purposes of diversity jurisdiction, citizenship of a natural person is determined by

an individual’s domicile. 30 The Fifth Circuit has held that “domicile is established by physical

presence in a location coupled with an intent to remain there indefinitely.” 31 Moreover, “[a] person’s

domicile is the place of his true, fixed, and permanent home and principal establishment, and to

which he has the intention of returning whenever he is absent therefrom.” 32

         As the removing parties, CSAA and Patton bear the burden of establishing jurisdiction by a

preponderance of the evidence, and “[a]ny ambiguities are construed strictly against removal

because the removal statute should be strictly construed in favor of remand.” 33 To determine a

litigant’s domicile, courts consider many factors, including “where the litigant exercises civil and

political rights, pays taxes, owns real and personal property, has driver’s and other licenses,

maintains bank accounts, belongs to clubs and churches, has places of business or employment, and




         29
              Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996).
         30
              Preston v. Tenent Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d 797 (5th Cir. 2007).

          In re Ran, 607 F.3d 1017, 1022 (5th Cir. 2010) (citing State of Texas v. State of Florida, 306 U.S. 398,
         31

424 (1939)).
         32
              Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974) (internal citation and quotation marks omitted).
         33
              Manguno, 276 F.3d at 723.



                                                            6
        Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 7 of 8


maintains a home for his [or her] family.” 34 While the court should consider where the litigant claims

to be domiciled, his or her assertion is “entitled to little weight if it conflicts with the objective

facts.” 35 “In making a jurisdictional assessment, a federal court is not limited to the pleadings; it may

look to any record evidence, and may receive affidavits, deposition testimony or live testimony

concerning the facts underlying the citizenship of the parties.” 36

         In her deposition, Patton testified that she moved from California to Louisiana to attend

college in 2014, graduated from college in Louisiana in 2018, and is presently enrolled in a Physician

Assistant program in Louisiana. 37 Patton further testified that she got a Louisiana driver’s license in

2018. 38 Patton also testified that during college and following graduation from college, she held

“various jobs” in Louisiana. 39

         Nevertheless, Patton maintained during her deposition that she does not intend to remain

permanently in Louisiana following graduation from the Physician Assistant program at LSU Health

Sciences Center and that she is planning on seeking employment on the West Coast following

graduation. 40 In addition, Patton attested that her vehicle was registered by the state of California

and she considers California her permanent home. 41 Fifth Circuit precedent holds that individuals

attending school in Louisiana lack the requisite intent to stay in the state for purposes of establishing


         34
              Coury, 85 F.3d at 251.
         35
              Id.
         36
              Id. at 249.

          Rec. Doc. 19-2 at 8–9; 59. Patton testified that she was in physician assistant school at her deposition on
         37

March 5, 2021, and that she had about fourteen months left in the program. Id. at 59.
         38
              Id. at 10.
         39
              Id. at 9–10.
         40
              Id. at 58; Rec. Doc. 1-3 at 1.
         41
              Id. at 1–2.



                                                          7
        Case 2:20-cv-02815-NJB-JVM Document 28 Filed 05/18/21 Page 8 of 8


citizenship in Louisiana. 42 Absent evidence that Patton developed an intention to stay in Louisiana,

which is directly contradicted by her testimony that she intends to return to the West Coast, the Court

finds that Patton retains her California citizenship for purposes of the diversity jurisdiction inquiry.

Therefore, the Court finds that the complete diversity requirement for § 1332 jurisdiction is satisfied

in this case.

                                               V. Conclusion

        Based on the foregoing, CSAA and Patton have met their burden of showing by a

preponderance of the evidence that Patton is a citizen of California. Therefore, CSAA and Patton

have demonstrated that complete diversity of citizenship exists. Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s “Motion to Remand” 43 is DENIED.

        NEW ORLEANS, LOUISIANA, this _____
                                     18th day of May, 2021.



                                                            _________________________________
                                                            NANNETTE JOLIVETTE BROWN
                                                            CHIEF JUDGE
                                                            UNITED STATES DISTRICT COURT




        42
           See Mas, 489 F.2d at 1400 (“Mrs. Mas did not effect a change of domicile since she and Mr. Mas were in
Louisiana only as students and lacked the requisite intention to remain there.”).
        43
             Rec. Doc. 19.



                                                       8
